Title: Abigail Adams to John Quincy Adams, 26 December 1783
From: Adams, Abigail
To: Adams, John Quincy



My Dear Son
Braintree December 26. 1783

Your Letters by Mr. Thaxter I received; and was not a little pleased with them; if you do not write with the precision of a Robertson, nor the Elegance of a Voltaire, it is evident you have profited by the perusal of them.
The account of your northern journey and your observation upon the Russian Goverment; would do credit to an older pen.
The early age at which you went abroad; gave you not an opportunity of becomeing acquainted with your own Country. Yet the Revolution in which we were engaged, held it up in So striking and important a Light, that you could not avoid being in some measure irradiated with the view. The Characters with which you were connected, and the conversation you continually heard; must have impressed your mind with a Sense of the Laws, the Liberties, and the Glorious privileges, which distinguish the Free sovereign independant States of America.
Compare them with the vassallage of the Russian Goverment you have discribed, and Say, were this highly favourd land Barren as the mountains of Swisserland, and coverd ten months in the Year with Snow; would she not have the advantage, even of Italy, “with her orange Groves, her Breathing Statues, and her melting Strains of Musick” or of Spain with her treasures from Mexico and Peru; not one of which can Boast that first of Blessings, the Glory of Humane Nature; the inestimable privelege of setting down under their vines; and fig trees, enjoying in peace and security what ever Heaven has lent them; having none to make them affraid.
Let your observations and comparisons produce in your mind, an abhorrence, of Domination and power, the Parent of Slavery Ignorance, and barbarism, which places Man upon a level with his fellow tennants of the woods.

“A day, an hour of virtuous Liberty,
is worth a whole eternity of Bondage.”

You have seen Power in its various forms—a Benign Deity, when exercised in the surpression of fraud, injustice, and tyranny, but a Demon when united with unbounded, ambition: a wide wasting fury, which has distroyed her thousands: not an age of the World, but has produced Characters, to which whole humane Hecatombs have been sacrificed.
What is the History of mighty kingdoms and Nations but a detail, of the Ravages, and cruelties, of the powerfull over the weak? Yet it is instructive to trace the various causes, which produced the strength of one Nation, and the decline and weakness of an other; to learn by what arts one Man has been able to Subjugate millions of his fellow creatures; the motives which have put him upon action, and the causes of his Success—Sometimes driven by ambition and a lust of power; at other times, swallowed up by Religious enthusiasm, blind Bigotry, and Ignorant Zeal, Sometimes enervated with Luxury, debauched by pleasure, untill the most powerfull Nations have become a prey, and been subdued by these Syrens; when neither the Number of their Enemies, nor the prowess, of their Arms, could conquer them.
History informs us that the Assyrian empire sunk under the Arms of Cyrus with his poor, but hardy Persians. The extensive, and opulent empire of Persia, fell an easy prey to Alexander, and a handfull of Macedonians, and the Macedonian empire when enervated by the Luxury of Asia, was compelld to receive the yoke of the victorious Romans. Yet even this mistress of the World, as she is proudly stiled, in her turn, defaced her glory, tarnished her victories, and became a prey to Luxury, ambition, faction, pride, Revenge, and avarice, so that Jugurthy after having purchased an acquittance for the blackest of crimes, breaks out into an exclamation, “O city, ready for Sale, if a Buyer rich enough can be found!”
The History of your own country, and the late Revolution, are striking and recent Instances of the mighty things achived by a Brave inlightned and hardy people, determined to be free, the very yeomanry of which, in many instances, have shewn themselves superiour to corruption, as Britain well knows, on more occasions than the loss of her Andry.
Glory my son in a Country which has given birth, to Characters, both in the civil and military Departments, which may vie with the wisdom and valour of antiquity. As an immediate descendent of one of those characters, may you be led to an imitation of that disinterested patriotism and that Noble Love of your country, which will teach you to dispise wealth, tittles, pomp and equipage, as mere external advantages, which cannot add to the internal excellence of your mind or compensate for the want of Integrity and virtue.
May your mind be throughly impressed with the absolute necessity of universal virtue and goodness as the only sure road to happiness, and may you walk therein with undeviating steps—is the Sincere and most affectionate wish of your Mother

Abigail Adams

